LICENSE AGREEMENT

(From Perceptron to Inspectron)

 

Between: Perceptron, Inc., a Michigan corporation (“Licensor”)     And:
Inspectron, Inc., a Michigan corporation (“Licensee”)     Dated: August 30, 2012

  

WHEREAS, Licensee is purchasing and the Licensor is selling substantially all of
the assets of the Licensor’s Commercial Products Business Unit (“CBU”) pursuant
to an Asset Purchase Agreement dated August 30, 2012 between the Licensor and
Licensee (the “Asset Purchase Agreement”).

 

WHEREAS, upon the Closing of the Asset Purchase Agreement, Licensor will
continue to own, to the exclusion of Licensee, all right, title and interest in
certain trademarks other than the Purchased CBU Trademarks (as defined in the
Asset Purchase Agreement).

 

WHEREAS, as part of the Closing of the Asset Purchase Agreement, Licensor has
agreed to grant to Licensee a non-exclusive, fully-paid and limited license in
and to the trademarks “Perceptron”, “Powered by Perceptron” and “Imaging Powered
by Perceptron” (“Licensed Seller Trademarks”).

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the parties agree as follows:

 

1.LICENSE

 

1.1Grant. Licensor hereby grants to Licensee a non-exclusive, non-assignable
fully-paid license to use the Licensed Seller Trademarks in all countries where
such rights exist to the extent reasonably necessary for Licensee to carry on
the business conducted by the CBU prior to the Closing of the Asset Purchase
Agreement; provided, however, that Licensee may not use the Licensed Seller
Trademarks in violation of the provisions of the Mutual Covenant Not to Compete
between Licensor and Licensee dated August 30, 2012 (the “Non-Compete
Agreement”). This license will expire on December 31, 2012, after which Licensee
will have no further rights of use of any kind. Licensee’s use of the Licensed
Seller Trademarks during the period until December 31, 2012 will be subject to
the following provisions:

 



 

 

 

(a)Licensee can only use the Licensed Seller Trademarks in connection with the
sale or offer for sale of any remaining products that utilize labels or have
graphical user interfaces that have such trademarks embedded within them;

 

(b)Licensee shall furnish to Licensor prior to any use, for the approval by
Licensor, copies of any new advertising and promotional material on which the
Licensed Seller Trademarks appear (the "Materials"). Licensor shall have the
right to approve or disapprove any or all Materials and Licensor's approval
shall not be unreasonably withheld. Any Materials submitted to Licensor shall be
deemed approved unless Licensor notifies Licensee to the contrary within ten
(10) business days after receipt of such Materials;

 

(c)The products sold by Licensee which use the Licensed Seller Trademarks will
meet both contractual as well as commercially reasonable standards as to design,
quality and specifications, in accordance with Licensor’s past practices; and

 

(d)The Licensee undertakes to maintain the quality of the products at a level so
as not to impair the quality, image and standards established and maintained by
the Licensor or this license may be terminated by Licensor. The Licensee will
allow the Licensor to examine products that utilize labels or have graphical
user interfaces bearing the Licensed Seller Trademarks at the premises of the
Licensee from time to time upon the Licensor's reasonable request, at the
expense of the Licensor, in order to permit the Licensor to examine the quality
of the products.

 

1.2Reservation of Rights. Subject to the provisions of the Non-Compete
Agreement, because the right and license is non-exclusive, Licensor has and
retains the rights, among others, to manufacture, use, offer to sell, sell, and
lease the Licensed Seller Trademarks and to grant licenses to others to do the
same.

 

2.ASSET PURCHASE AGREEMENT.

 

2.1This Agreement is being delivered pursuant to and subject to the
representations, warranties, covenants and agreements set forth in the Asset
Purchase Agreement.

 

2.2Nothing in this Agreement, express or implied, is intended or shall be
construed to expand or defeat, impair or limit in any way the rights,
obligations, claims or remedies of the parties under the Asset Purchase
Agreement.

 

2.3Nothing in this Agreement, express or implied, is intended or shall be
construed to confer upon, any person, corporation or other entity, other than
the parties to this Agreement, any rights, remedies, obligations or liabilities.

 



2

 

 

3.MISCELLANEOUS

 

3.1Specific Performance. Each party acknowledges that the other party will be
irreparably harmed in the event of a breach or threatened breach of the
provisions of this Agreement. In the event of a breach or threatened breach, the
aggrieved party will be entitled to an injunction, without posting of bond,
restraining the breaching party from engaging in any of the activities
prohibited by the Agreement, whether such activities actually have been engaged
in or are threatened. Nothing herein will be construed as prohibiting a party
from pursuing any other available remedies at law or in equity for such breach
or threatened breach, including the recovery of damages.

 

3.2Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any party or circumstance, is to any
extent held invalid or unenforceable by a judicial order, the remainder of this
Agreement or application of such term or provision to parties or circumstances
other than those as to which it is held invalid or unenforceable will not be
affected thereby and each term, covenant, condition or provision of this
Agreement will be valid and be enforced to the fullest extent permitted by law.
The invalid or unenforceable provision will be curtailed, limited or eliminated
only to the extent necessary to remove such invalidity or unenforceability with
respect to the applicable law as it will then be applied.

 

3.3Binding Effect. Licensee may not assign its rights and obligations under this
Agreement. Licensor may assign its rights and obligations under this Agreement,
provided that (i) Licensor will remain liable to Licensee for Licensor’s
obligations under this Agreement, the Asset Purchase Agreement, including for
the breach of any such obligations by the assignee and (ii) the assignee assumes
and agrees to perform all of Licensor’s obligations under this Agreement and the
Asset Purchase Agreement. Subject to the foregoing, this Agreement will be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.

 

3.4Headings; Drafting. The headings used in this Agreement are intended for
convenience of reference only. The headings will not be considered to have any
substantive significance or to define, limit or enlarge the scope or meaning of
this agreement or any provision hereof. This Agreement is deemed to have been
drafted jointly by the parties and, accordingly, any ambiguous provision will
not be resolved in favor of one party on the basis that the other party drafted
the ambiguous provision.

 

3.5Jurisdiction and Venue. If either party brings legal action against the other
party to enforce or declare the terms of this Agreement, the party will initiate
the legal action in the U.S. District Court for the Eastern District of Michigan
or in the circuit court of the State of Michigan, in Washtenaw County, and the
legal action will thereafter be adjudicated exclusively within such court. Each
party submits to the exclusive jurisdiction of the federal and state courts as
specified above. Each of the parties further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth in the attached Schedule of Notice Address (or such changed
address as provided in Section 3.11 Notices below) shall be effective service of
process for any action, suit or proceeding with respect to any matters to which
it has submitted to jurisdiction in this Section 3.5. Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in such courts and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. During any time that litigation is pending between the
parties, any new legal action between the parties will be initiated and
adjudicated in the same state or federal court in which the litigation is
already pending, regardless which party initiates the new legal action and, to
the extent permitted, shall be consolidated with the pending litigation.

 



3

 

 

3.6Governing Law. This Agreement will be governed by and interpreted in
accordance with the substantive laws of the State of Michigan without regard to
conflicts of laws principles that would require the application of the law of
any other jurisdiction.

 

3.7Attorney’s Fees. If a suit, action, or other proceeding of any nature
whatsoever (including any proceeding under the U.S. Bankruptcy Code) is
instituted to enforce or interpret any provision of this Agreement or in
connection with any dispute hereunder, the party which substantially prevails
will be entitled to recover such amount as the court may adjudge reasonable as
attorney’s fees and all other fees, costs, and expenses of litigation at trial
or any appeal or review, in addition to all other amounts provided by law.

 

3.8Entire Agreement. This Agreement, together with the Asset Purchase Agreement
and the other agreements and instruments referenced therein, contains the entire
agreement with respect to the matters contemplated by this Agreement and
supersedes all prior oral and written agreements among the parties with respect
to such matters.

 

3.9Amendment. This Agreement may not be modified or amended except by a written
agreement signed by an officer of each party.

 

3.10Waiver. Failure of any party to complain of any act or omission on the part
of any other party in breach or default of this Agreement, no matter how long
the same may continue, will not be deemed to be a waiver by the party of its
rights hereunder. No waiver by any party at any time, express or implied, of any
breach of any provision of this Agreement will be deemed a waiver of a breach of
any other provision of this Agreement or a consent to any subsequent breach of
the same or other provisions.

 

3.11Notices. Any notice required or permitted to be given under this Agreement
will be in writing and will be deemed duly given if sent by (i) facsimile
transmission and mailed as indicated on the attached Schedule of Notice
Addresses (unless such address has changed by prior written notice); or (ii)
mailed, sent by overnight courier or delivered personally as indicated on the
attached Schedule of Notice Addresses (unless such address have been changed by
prior written notice). Delivery will be deemed effective on the first business
day after the date on which the facsimile is successfully transmitted, or the
notice is received in the case of any other notice. A party may change its
mailing address and/or fax number by providing written notice to the other
party.

 



4

 

 

3.12Delays. Neither party will incur any liability for any delay in performance
which results from power failure, energy shortage, act of God, act of
governmental authority, act of a public enemy or of war, terrorist attack, riot,
fire, flood, civil commotion, insurrection, labor difficulty (including without
limitation, strike, boycott, or other work stoppage or slowdown), severe or
adverse weather condition, act of subcontractors or suppliers or other cause
beyond the party’s control.

 

3.13Counterparts. This Agreement may be executed in any number of counterparts,
all of which together will constitute one and the same agreement, and it may be
executed by facsimile signature.

 

3.14Further Assurances. From time to time, upon request of either party, the
other party will execute, acknowledge, and deliver such documents and undertake
such actions as may be reasonably requested in order to fulfill its obligations
under this Agreement.

 

 

 

  Perceptron, Inc.                     By: /s/ David W. Geiss     David W. Geiss
    Vice President, General Counsel               Inspectron, Inc.         By:
/s/ Richard Price     Richard Price     President

 



5

 

 

SCHEDULE OF NOTICE ADDRESSESS


 

 



If to Perceptron: Perceptron, Inc.   47827 Halyard Drive   Plymouth, Michigan
48170   Attention: Harry T. Rittenour   President and CEO   Facsimile: 734
414-4800       With copies to:   Perceptron, Inc.   47827 Halyard Drive  
Plymouth, Michigan 48170   Attention: David W. Geiss   Vice President and
General Counsel   Facsimile: 734 414-4800         If to Inspectron: Inspectron,
Inc.   2159 Applebrook Drive   Commerce Township, Michigan 48382   Attention:
Richard Price   Facsimile:       With copies to:   Butzel Long   150 West
Jefferson   Detroit, MI 48226   Attention: Justin G. Klimko   Facsimile No.: 313
225 7080

 



6

 

